Citation Nr: 1220243	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for adenocarcinoma of the right lung.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to July 1960 and December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for both issues on appeal. 

First, the Board finds that a new VA examination is warranted for the issue of entitlement to service connection for PTSD.  The Veteran's September 2009 VA examination and an April 2012 VA treatment note both diagnosed the Veteran with an Axis I diagnosis of PTSD; however, at the January 2011 VA examination a diagnosis could not be provided without resorting to mere speculation.  The January 2011 VA examiner stated that he had difficulty in administering the examination because of communication problems that were compromised partially by the Veteran's hearing impairment and partially by cultural differences; he had trouble understanding the Veteran and stated that it was clearly evident that the Veteran was not understanding his questions clearly.  Thus, the Board finds that this is not an adequate examination.  Therefore, the Veteran should be scheduled for a new VA examination to determine the current nature and etiology of the Veteran's PTSD and if it is at least likely as not related to an in-service stressor.  

The Veteran testified that his adenocarcinoma of the right lung is related to radiation exposure either at Chernobyl in Kiev, Ukraine, or exposure during his tour in the Persian Gulf.  The Board notes that the Veteran testified that he was exposed at Chernobyl from May 18, 1997, to May 24, 1997; however, the Veteran was not active duty military on those dates and the explosion occurred at Chernobyl on April 26, 1986.  His service personnel records do not show that he was ever in the Ukraine but instead he submitted a copy of his Invitational Travel Orders that show he was invited to participate as an interpreter in a Military Support to Civilian Authorities Traveling Contact Team to Kiev.  Thus, it appears that the Veteran traveled to the Ukraine as a civilian and not on active duty.

The Veteran also testified that his adenocarcinoma of the right lung was the result of his service during the Persian Gulf War; the Board notes that according to the Veteran's DD 214 he was stationed in Southwest Asia from February 4, 1991, to May 26, 1991, and according to his service personnel records he was stationed at Amea, Saudi Arabia from February 4, 1991, to June 10, 1991.  The Veteran testified that he was exposed to burning oil wells when he was stationed in Kuwait, Saudi Arabia, and Iraq.  He also stated that it was right after the 100 Hour War that his problems began; the Board notes that the 100 Hour War was from February 24 -28, 1991. 

The Board notes that service connection for a disease/cancer attributable to ionizing ration can be accomplished in three different ways: either under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d),  under 38 C.F.R. § 3.311, or by direct service connection under Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).  The Board finds that the Veteran is not entitled to service connection under a presumptive service connection basis under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) since he does not meet the definition of a "radiation exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3)(i).  

Even though the Veteran is not entitled to service connection on a presumptive basis he may still be eligible for service connection either under 38 C.F.R. § 3.311 or by direct service connection.  The Veteran meets the first two prongs needed to trigger a dose assessment under 38 C.F.R. § 3.311 because he has lung cancer, a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv) , that was first manifested in 2008, "5 years or more after" his claimed exposure in 1991. 38 C.F.R. § 3.311(b)(5)(iv)  (lung cancer "must become manifest 5 years or more after exposure.")  The Board notes that while the Veteran is not contending that his adenocarcinoma of the right lung is the result of exposure in Hiroshima or Nagasaki, Japan, 38 C.F.R. § 3.311(b)(1)(i) states that it applies to other activities as claimed.  

Since the Veteran did not claim that his exposure was due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 (that is, Record of Occupational Exposure to Ionizing Radiation) and other records which may contain information pertaining to the Veteran's radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation and as he subsequently developed lung cancer after service, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

The Board finds that there is no evidence that the RO developed the Veteran's claim in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  Thus, the RO must take the steps to develop the Veteran's claim in order to determine if he was exposed to ionizing radiation during his deployment from February 1991 to June 1991 in Southwest Asia.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should notify the Veteran that he may submit additional competent medical and/or lay evidence that establishes a relationship between his military service and his adenocarcinoma of the right lung. 

3.  The RO must follow the steps listed under 38 C.F.R. § 3.311(a)(2)(iii) to verify if the Veteran was exposed to ionizing radiation during his deployment from February 1991 to June 1991 in Southwest Asia, specifically Saudi Arabia.  The RO must take the following actions:

A) The RO must contact the National Personnel Records Center (NPRC) and the Department of the Army:

i. To request a complete copy of the Veteran's Official Military Personnel File (OMPF), addressing his duties and assignment during his time in service, to include copies of any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) or equivalent for the Veteran.  

ii. The RO must ask whether the Veteran was exposed to ionizing radiation during his deployment.  
 
B)  All relevant records should be forwarded to the Under Secretary for Health, for a dose estimate, to the extent feasible, based on available methodologies. See 38 C.F.R. § 3.311(a)(2)(iii).  

C) If the dose assessment shows that the Veteran was exposed to radiation, the case must be referred to the Under Secretary for Benefits, under 38 C.F.R. § 3.311(c). 

All records and/or responses received should be associated with the claims file. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any psychiatric disorder, including PTSD.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether the Veteran's PTSD is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A) Does the Veteran have any current psychiatric diagnosis, including PTSD?

B) For every diagnosed psychiatric disability, the examiner should provide a medical opinion as to whether it is at least as likely as not (greater than 50 percent) that such disability is due to his military service?

C) If PTSD is diagnosed, then the VA examiner must opine as to whether the claimed stressors is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



